Citation Nr: 1732320	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-35 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.  

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by: Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to October 1979 and July 1991 to March 1992.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a November 2016 Board hearing before the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has generally contended that his respiratory disorder is the result of in-service exposure to: (1) lead paint while camouflaging vehicles; (2) asbestos from contaminated barracks; (3) ionizing radiation while detonating uranium artillery rounds; and (4) various environmental hazards during the Gulf War, including smoke from burning oil wells, sand, dust, diesel, and exhaust.  See April 2009 Statement; October 2009 Application; December 2009 Statement; November 2016 Hearing Transcript.

The Veteran was afforded a VA general medical examination in July 2010.  The examiner opined that the Veteran's chronic obstructive pulmonary disease (COPD) with asthma and remote history of bronchitis with reactive airway disease were "likely unrelated to any specific exposure event experienced by the [V]eteran during service in Southwest Asia."  Opinions are needed as to whether COPD with asthma was caused or aggravated by in-service lead paint, asbestos, or ionizing radiation exposures.  As such, further examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has also reported relevant private treatment; but the records have not yet been obtained.  During the November 2016 hearing, the Veteran testified that a civilian doctor from Flagstaff Medical Center linked the Veteran's respiratory symptoms to his service; the Veteran estimated that this occurred around the time of his divorce.  The Veteran was divorced in October 1981.  See October 1981 Divorce Decree.  However, records from Flagstaff Medical Center were only sought from July 1995 forward.  See November 2009 Records Request.  As such, the AOJ must seek any outstanding records from Flagstaff Medical Center, including any around October 1981, related to respiratory conditions.

The Veteran was afforded a VA audiological examination in October 2010.  However, during the November 2016 hearing, the Veteran testified that he could not hear, wore two hearing aids, and barley passed his commercial driver's license (CDL) test because he could barely hear.  He elaborated that, in order to get the CDL, he was given a hearing test in September 2016.  He stated that he was not able to hear and his blood pressure went up.  He was issued the CDL only for three months and had to return in October 2016 for more testing.  The Veteran denied that his hearing had worsened since his last VA audiological examination; however, he stated that 2016 was the first year that he was officially considered "hard-of-hearing" because this had to be indicated on his CDL.  The Veteran confirmed that this indication means that he was required to wear a hearing aid when he drove.  The Veteran stated that the CDL testing was performed at Williams Health Care Center.  The 2016 CDL designation of "hard-of-hearing" indicates worsening of symptoms.  A new examination is warranted and VA has a duty to seek the records of the testing for the Veteran's CDL. 

The Board acknowledges that the AOJ was unable to obtain the Veteran's service treatment records, apart from a May 1972 enlistment examination, a September 1979 separation examination, and a February 1992 separation examination.  See September 2010 Formal Finding.  

Accordingly, the case is REMANDED for the following action:

1.  Seek any outstanding, VA records pertaining to respiratory and/or audiological treatment.  

2.  Take the necessary steps to obtain private treatment records pertaining to respiratory and audiological treatment, including from Flagstaff Medical Center, Williams Health Care Center, and any others identified by the Veteran.  

The Veteran identified outstanding Flagstaff Medical Center records pertaining to his respiratory condition that date back to approximately October 1981.

The Veteran identified outstanding Williams Health Care Center records of audiological testing for purposes of maintaining his commercial driver's license (CDL).  

3.  Following completion of directives 1 and 2, obtain an examination and opinion as to whether any current respiratory disease or disability (one shown at any time since 2010, even if not shown on current examination) is;

at least as likely as not (50 percent probability or greater) caused or aggravated by any of the Veteran's exposure in service (nexus);

an undiagnosed illness; if so, note its severity, including the results of pulmonary function testing; or

a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The opinion should incorporate discussion of all of the following: 

(a)  although many of the Veteran's service treatment records may be missing; he is competent to report in service experiences and symptoms

(b)  the Veteran's contention that he was exposed to lead paint while camouflaging vehicles; 

(c)  the Veteran's contention that he was exposed to asbestos in contaminated barracks;

(d)  the Veteran's contention that he was exposed to ionizing radiation while detonating uranium artillery rounds; 

(e)  the Veteran's contention that he was exposed to various environmental hazards during the Gulf War, including smoke from burning oil wells, sand, dust, diesel, and exhaust; 

(f)  exposure to the herbicide agent (Agent Orange) while boots-on-the-ground in Vietnam; and

(g)  the July 2010 VA examination finding of a "vague density over the left cardiac border" that "is an undiagnosed illness presently of an unknown etiology until proven otherwise." 

If any conclusions cannot be rendered without resorting to mere speculation, rationale must still be provided.

4.  Following completion of directives 1 and 2, obtain an audiological examination to assess the current severity of the Veteran's bilateral hearing loss.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

